UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted November 2, 2006*
                             Decided December 12, 2006

                                        Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 05-3715

CLAUDE McGEE,                                    Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Southern
                                                 District of Illinois
      v.
                                                 No. 04-878-JLF
EDWARD MAYO, et al.,
    Defendants-Appellees.                        James L. Foreman,
                                                 Judge.

                                      ORDER

      Claude McGee, an Illinois prisoner at Pontiac Correctional Center, filed a
§ 1983 action alleging that prison officials violated various constitutional




      *
        Appellees Edward Mayo, Andrew Wilson, Eugene McAdory, Melody J. Ford,
and Debbi Middendorf notified this court that they were never served with process
in the district court and would not be filing a brief or otherwise participating in this
appeal. After examining the appellant’s brief and the record, we have concluded
that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-3715                                                                    Page 2

protections by confining him to his cell as a disciplinary measure and denying his
grievance about the discipline. The district court dismissed his complaint under
28 U.S.C. § 1915A because it failed to state a claim. We affirm.

       McGee alleges that while performing his prison job as a janitor, he disobeyed
an instruction not to speak to a particular inmate. As a result, he was confined to
his cell for the remainder of the day and could not work at his job. He also received
a disciplinary report for disobeying a direct order to sweep the floor. McGee believes
that prison officers punished him for speaking to the other inmate because of a bias
against the other inmate (which McGee calls an undisclosed “conflict of interest”)
resulting from a lawsuit the inmate had filed against the officers. Finally, McGee
argues that prison administrators did not adequately investigate and consider his
grievance regarding his confinement and disciplinary report and did not give him
an adequate opportunity to present evidence. McGee asserts that the conflict of
interest, cell confinement, disciplinary report and grievance denial violated his
rights to due process and equal protection under the Fourteenth Amendment. He
further alleges that prison officials intentionally inflicted emotional distress upon
him, slandered him, and committed employment discrimination.

       The district court dismissed the complaint on May 27, 2005. McGee filed a
timely motion under Rule 59(e) (although mislabeled as a Rule 60(b) motion) on
June 13, 2005. Curry v. United States, 307 F.3d 664, 666 (7th Cir. 2002) (“a motion
filed within 10 days after the judgment is, regardless of it label, to be treated as a
Rule 59(e) motion,” so long as it comes within the scope of Rule 59(e)). He also filed
successive Rule 60(b) motions, but this court ruled on June 28, 2006, that only the
May 27, 2005 dismissal is preserved for review.

       We review the district court’s dismissal de novo, see Lagerstrom v. Kingston,
463 F.3d 621, 624 (7th Cir. 2006). We begin with his claim that his cell confinement
and work loss offended due process. McGee did not suffer a violation of due process
because his confinement and work loss did not deprive him of any liberty interest.
See Lekas v. Briley, 405 F.3d 602, 607-608 (7th Cir. 2005) (prisoners have no liberty
interest in remaining in the general population); DeWalt v. Carter, 224 F.3d 607,
613 (7th Cir. 2000) (prisoners have no liberty interest in their prison jobs).
Likewise, the absence of these liberty interests dooms McGee’s argument that
prison officials were constitutionally required to refrain from disciplining McGee
because of their alleged conflicts of interest with the other inmate.

      McGee’s allegation that prison grievance procedures were inadequate to
remedy his cell confinement and lost work also does not state a due process claim
because of the lack of a liberty interest in his prison job or avoiding cell
confinement. He also has no liberty interest in prison grievance procedures, because
the procedures themselves create no substantive rights. Antonelli v. Sheahan, 81
F.3d 1422, 1430 (7th Cir. 1996); Maust v. Headley, 959 F.2d 644, 648 (7th Cir.
No. 05-3715                                                                    Page 3

1992); Shango v. Jurich, 681 F.2d 1091, 1100-1101 (7th Cir. 1982).

       McGee’s remaining claims require little discussion. He does not suggest that
the defendants confined him to his cell and kept him from working because of his
membership in a protected group, and so his claims of equal protection and
employment discrimination fail. Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir.
1998). These claims as well as his state law claims are too frivolous to warrant
further discussion, and we accordingly conclude that the district court correctly
dismissed them at the screening stage for failing to state a claim upon which relief
can be granted.

       The district court also did not abuse its discretion in denying McGee’s motion
for appointed counsel. Because his claims plainly have no merit, appointed counsel
would not have made a difference in the outcome. See Greeno v. Daley, 414 F.3d
645, 658 (7th Cir. 2005). Finally, the district court did not abuse its discretion in
denying McGee’s Rule 59(e) motion, in which McGee argued that he should be
allowed to amend his complaint. A court may deny leave to amend if the proposed
amendment fails to cure the deficiencies of the complaint. Crestview Village v.
United States Dep’t of Hous. and Dev., 383 F.3d 552, 558 (7th Cir. 2004). Here,
McGee’s proposed amendments did not cure the legal deficiencies just discussed.

       We note for future reference that McGee has incurred two “strikes” under 28
U.S.C. § 1915(g) in the course of this lawsuit: one for filing frivolous claims in the
district court, and one for appealing those claims.

      The judgment of the district court is AFFIRMED.